 -636DECISIONS OF NATIONAL -LABOR RELATIONS BOARDGeorgia Kraft Company,.Woodcraft DivisionandLaborers'Local Union No. 246.Cases 10-CA-15289, 10-CA-15293, and.10-CA-1556431May 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND -MEMBERS -HUNTER AND DENNIS.-On 30 ' September' 1981 the Board issued a Deci-sion and `Order in this 'proceeding,1 finding, . interalia, that the Respondent violated Section 8(a)(1) oftheAct by discharging strikers Barlow,Bishop,and Hughes for engaging in strike misconduct' On24 January 1983 the United -States. Court of Ap-peals for the Eleventh 'Circuit enforced 'the Board'sOrder in full.2 Thereafter, the Respondent filed apetition for writ of certiorari to the'United StatesSupreme Court. On 14 November 1983 the Su-preme Court granted certiorari in this proceedinglimited to the question, of whether-the Respondentviolated the Act by discharging strikers Bishop andHughes for making verbal threats to a nonstriker.3While this case was pending before the SupremeCourt, the Board adopted a new standard for find-ing strike misconduct warranting the denial of rein-statement based on verbal threats. On 22 February1984 the Board .issuedClear PineMouldings,4inwhich it announced that it would apply the objec-tive test formulated by the United States Court ofAppeals for the Third Circuit inMcQuaide5to de-termine whether strikers' verbal threats justify anemployer's refusal toreinstate.In adopting theMcQuaidestandard, the Board overruled its previ-ous decision in this proceeding to the extent it wasinconsistentwithClear Pine Mouldings.6Thereaf-ter, the Board asked the Supreme Court to remandthe instant case to it based onClear Pine Mouldings.On 26 March 1984 the Supreme Court vacatedthat portion of the court of appeals' judgment onwhich certiorari had been granted in this proceed-ing and remanded this case to the court of appealswith directions that the case be remanded to theBoard for further consideration in light ofClearPineMouldings.7On 24 May 1984 the court of ap-1258 NLRB 908 (1981)2 696 F 2d 931 (11th Cir 1983)3 104 S Ct 421 (1983)4 268 NLRB 1044 (1984)5NLRB v W. C McQuaide, Inc,552 F2d 519, 527 (3d Cir 1977)6Clear Pine Mouldings,268 NLRB 1044 at fns 8 and 14 MemberDennis concurred in overruling this case7 104 S Ct 1673 (1984) The Courtdid not disturb the judgment of thecourt'of appeals with respect to the other portions of the casepeals remanded this proceeding to the Board."Thereafter, the Respondent and. the General Coun-sel filed statements of position with the- Board onremand.The Board has reconsidered its Decision andOrder in light of the entire record and the state-ments of position. The Board has decided to re-verse itsconclusionthat the Respondent violatedSection 8(a)(1) of the Act by discharging strikersLandis, Bishop. and Jeffrey Hughes for strike mis-conduct andto dismissthose allegations,-of thecomplaint. 9 .The facts concerning the strike misconduct ofBishop and Hughes may be stated briefly. About 2weeks after the economic strike began, in late No-vember 1979, striking employees Bishop andHughes visited nonstriking employee, WilliamWalker at Walker's home in the evening. Walkerspoke to Bishop and Hughes through his front doorwithhispregnantwifeand young daughterpresent.Walker immediately noticed a strong smellof liquor and asked Bishop and Hughes to leave,but they refused to go. Bishop and Hughes askedWalker why he had returned to work and why hewas not on the picket line, stating that the Unioncould fine him for this. Walker said that he neededthe money and that he was not a member of theUnion. Bishop and Hughes said he was a memberand he was "screwing them out of their God damnmoney." Walker asked them not to curse in frontof his little girl and asked them again to leave.Bishop responded by stating he would "take careof Walker if Walker returned to work. Walkerasked what he meant by that. Hughes laughed andsaid,"Yeah, we'll take care of you.". Bishop andHughes continued to curse Walker for taking theirmoney and to state he should not have crossed thepicket line.After repeated requests that they go,Bishop andHughes finally left.Although the judge found that Bishop andHughes threatened Walker with bodily injury, theBoard found their remarks about "taking care" ofWalker were ambiguous. The Board concludedthat this was merelyan isolatedincident of verbalintimidation, unaccompanied by violence or physi-cal gestures,and thus was not sufficiently seriousmisconduct to warrant their discharge.eNo 81-7852The Respondent has requested that we also reconsider the Board'sprevious finding that the discharge of striker Preston Barlow violated theAct The Supreme Court did not grant certiorari as to that portion of thecourt of appeals'judgment, however,and thus Barlow's discharge is notbefore us under the terms of the Supreme Court's remand Nor do weagree with the Respondent that we should reconsider this finding suasponte, based on the Supreme Court's remand inCatalytic,Inc,264NLRB 1157 (1982), affd 714 F 2d 158 (11th Pr 1983), cert granted,judgment vacated, in part,and remanded104 S Ct 2164 (1984), in lightof our recent decision in that case at 275 NLRB 97 (1985)275 NLRB No. 91 GEORGIA. KRAFT COAs we stated inClear Pine Mouldings,"we rejectthe per se rule that words alone can never- warranta denial of reinstatement in the absence of -physicalacts." 1 °Rather,we use the following objectivetest:"whether,the misconduct is such that, underthe circumstances existing, it may reasonably tendto coerce or intimidate employees in the exercise of,Applying this standard, we find that Bishop andHughes engaged in misconduct that reasonablytended to-coerce or intimidate employee Walker inthe exercise of his right to refrain from, striking.Their statements that they would "take care of'Walker were not ambiguous remarks in the con-text, but rather were threats of bodily harm.12 Fur-10 268 NLRB 1044; 1046 Member Dennis concurred in rejecting theprevious Board rulethata verbal threat could never justify. a denial ofreinstatementin the absence of physicalgesturesii Id at 1046 Member Dennis concurred in the adoption of.this objec-tive test^-12Although Bishop denied making this threat. "he admitted he` toldWalker that if Walker returned to work4it would be at Walker's own riskand other people might hurt him637thermore,the surrounding,circumstances were ob-viously coercive and intimidating:.Thus, Bishopand Hughes made these threatsatWalker's home,in the presence of his pregnant wife and youngdaughter,while cursing,in a drunken state, andwhile refusing,numerous requests to leave.The Actdoes not protect such intimidating conduct with re-spect to an employee who is exercising his Section7 right to refrain from striking.Accordingly;we find,that theRespondent didnot, violatetheActby discharging Bishop andHughes.Therefore, -the complaint allegations as totheir discharges are dismissed.ORDERThe" allegations contained in' paragraphs 8, 10,and 21 of the consolidated complaint in Cases 10-CA-15289 and 10`CA-15293 are dismissed insofaras, --they. relate to the discharges of Landis Bishopad- Jeffrey Hughes.-<t fr ^^i< - 7Ir.:1'.-= i I rV5i L t ' , i i .: 4. ,, i. f;i.i_._,1'.b' ..,f3i,:ili11. .i :fr:L; . ' 1 f,